DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/032536 filed August 21, 2019, which claims foreign priority to Japanese Document No. 2018-165280 filed September 4, 2018.
Status
This Office Action is in response to Applicants' Remarks filed on March 22, 2022 in which Claims 1-7 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed March 22, 2022 and June 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Patent No. 10,988,549 B2, provided with the attached PTO-892).
Applicants claim an oxidized cellulose nanofiber, satisfying a following condition: an aqueous dispersion of the oxidized cellulose nanofiber which has undergone concentration adjustment has a retention of a viscosity of 50% or higher measured immediately after 30-minute stirring with Disper at a rotation speed of 1,000 rpm, with respect to the viscosity of the aqueous dispersion of the oxidized cellulose nanofiber measured immediately after the concentration adjustment.
	The Nakatani et al patent discloses cellulose nanofiber that can be prepared as a dispersion in water and organic solvent (see abstract) that can be carboxylated, wherein the amount of carboxyl group is 0.6 to 3.0 mmol/g (see  column 4, lines 10 and 11), which embraces the amount of carboxy groups of 0.4 to 1.0 mmol/g recited in current Claim 3 and the amount of carboxy groups of  0.2 to 2.0 mmol/g recited in current Claims 5 and 6.  The Nakatani et al patent discloses in Examples B1-B8 in Table 2 a cellulose nanofiber dispersion at 1 wt. % solid of carboxylation modification of cellulose nanofiber wherein the Brookfield viscosity rate range from 95%-81% and the transparency rate range from 98%-88% (see Table 2 in columns 17 and 18).  The transparency rate in Examples B1-B8 embraces the transparency in the 1.0 mass % aqueous dispersion of the oxidized cellulose nanofiber being 80% or more as recited in current Claim 4. 
	The currently claimed oxidized cellulose nanofiber differs from the oxidized cellulose nanofiber disclosed in the Nakatani et al patent by claiming that the aqueous dispersion of the oxidized cellulose nanofiber undergoing a concentration adjustment has a retention of viscosity of 50% or higher measured immediately after 30 minutes compared to the viscosity of the aqueous dispersion of the oxidized cellulose nanofiber measured immediately after the concentration adjustment.
	However, in view of the similarity properties disclosed in the current claims and the Nakatani et al patent that include of the amount of carboxyl groups in the oxidized cellulose nanofibers, the dispersion and transparency of the oxidized cellulose nanofibers, one of ordinary skill in this art would assume that the oxidized cellulose nanofibers recited in the current claims and disclosed in the Nakatani et al patent would have similar retention of viscosity of 50% or higher measured immediately after 30 minutes compared to the viscosity of the oxidized cellulose nanofiber measured immediately after the concentration adjustment.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Nakatani et al patent before him to obtain the current claimed oxidized cellulose nanofiber in view of their closely related structures and the resulting expectation of similar dispersion, transparency and viscosity properties.	
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Applicants argument against the rejection of the claims over the Nakatani et al patent is not persuasive.  In response to Applicants argument about the viscosity, the claims do not require a particular concentration, therefor, the claimed invention is actually broad, and the viscosity could be any concentration.  Claims 1 to 5 and 7 are recognized to be an invention of a product relating to "Cellulose, Oxidized nanofiber," but a qualitative matter for specifying the substances is only a qualitative matter of "maintaining the viscosity" of the product according to Claims 1 and 2. The viscosity of Cellulose, Oxidized nanofibers is a matter that can vary with various factors such as the molecular weight of Cellulose, Oxidized, the degree of oxidation, the size of fibers, the concentration of solid contents, and the temperature of aqueous solutions. Therefore, it cannot be clearly understood what limitation is applied to the product called "Cellulose, Oxidized nanofiber" only in the qualitative matters described above. In addition, Claim 1 describes the matter of "viscosity measured immediately after the concentration adjustment." However, when measuring the viscosity, what concentration should be adjusted is not specified, and the content of the invention is unclear. Therefore, Claims 1-5 and 7 do not have clarity.  
With regard to the amount of carboxyl group, the Attorney argues that the Nakatani examples have 1.6 mmol/g while “the instant application explains that having carboxy groups in an amount from 0.4 to 1.0 mmol/g … can facilitate retention of viscosity, whereas having carboxy groups … similar to Nakatani’s preferred range – can make retention of the viscosity difficult.”  It is pointed out that the claims are not limited to this lower range, and the Nakatani product with 1.6 mmol/g is squarely in the range of the amount of carboxy groups of the oxidized cellulose nanofiber recited in current claim 5.  The Nakatani et al patent discloses cellulose nanofiber that can be prepared as a dispersion in water and organic solvent (see abstract) that can be carboxylated, wherein the amount of carboxyl group is 0.6 to 3.0 mmol/g (see  column 4, lines 10 and 11), which embraces the amount of carboxy groups of 0.4 to 1.0 mmol/g recited in current Claim 3 and the amount of carboxy groups of  0.2 to 2.0 mmol/g recited in current Claims 5 and 6. The Nakatani et al patent meet the limitations recited in Claims 3, 5 and 6.  It is reiterated that the oxidized cellulose nanofiber product disclosed in the Nakatani et al patent appears to be prepared in the same manner as the oxidized cellulose nanofiber product recited in currently claimed invention and has the required amount of carboxyl groups. Accordingly, the rejection of Claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Patent No. 10,988,549 B2) is maintained for the reasons of record.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Patent No. 10,988,549 B2) as applied to Claims 1-5 and 7 above, and further in view of Morita et al (US Publication No. 2020/0362146 A1, provided with the attached PTO-892).
	Applicants claim an oxidized cellulose nanofiber according to claim 1 wherein a polyvalent metal is contained in an amount of 40 to 100 mol% with respect to the amount of the carboxy groups of the oxidized cellulose nanofiber.
The information disclosed in the Nakatani et al patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed (process for or product) differs from the information disclosed in the Nakatani et al patent by claiming an oxidized cellulose nanofiber according to claim 1 wherein a polyvalent metal is contained in an amount of 40 to 100 mol% with respect to the amount of the carboxy groups of the oxidized cellulose nanofiber.
	However, the Morita et al publication discloses a polyvalent metal being added to a mixture comprising cellulose nanofiber wherein the total amount of polyvalent metal in the mixture may be 3% by mass or more (see page 12, right column, last 2 lines of  paragraph no. [0129]).  The 3% by mass or more of the polyvalent metal disclosed in the Morita et al publication embraces the 40 to 100 mol% of polyvalent metal recited in current Claim 6.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Nakatani et al patent with the teaching of the Morita et al publication to reject the instant claims since both references disclose compositions comprising modified cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose nanofiber dispersion of Nakatani et al patent polyvalent metals in view of the recognition in the art, as suggested by Morita et al publication, that the presence of polyvalent metals allows for the preparation of product having excellent strength.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Applicants argue against the rejection on the ground that the composition in the Morita publication comprising rubber is different from the dry solid of cellulose nanofiber disclosed in the Nakatani et al patent.  However, there is no indication in Claim 6 as currently written that other components cannot be included with the oxidized cellulose nanofiber and polyvalent metal of Claim 6.  The composition recited in Morita et al publication does indeed include oxidized cellulose nanofiber and a polyvalent metal as currently claimed. Accordingly, the rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US Patent No. 10,988,549 B2) as applied to Claims 1-5 and 7 above, and further in view of Morita et al (US Publication No. 2020/0362146 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623